Exhibit 10.91
FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN FOSTER WHEELER INC.
AND
LISA Z. WOOD
          WHEREAS, Foster Wheeler Ltd. entered into an Employment Agreement (the
“Agreement”) with Lisa Z. Wood (the “Executive”), dated as of January 6, 2009;
          WHEREAS, Foster Wheeler Inc. (the “Company”) assumed the Agreement
from Foster Wheeler Ltd. on January 23, 2009;
          WHEREAS, the Company is relocating its primary office from Clinton,
New Jersey to Switzerland and the Company acknowledges that such relocation
constitutes a material negative change in the employment relationship such that
the Executive may terminate employment for good reason pursuant to Agreement
Section 4.1.2(iii) (Termination; For Good Reason By the Executive);
          WHEREAS, in exchange for the valuable consideration provided by this
Amendment, the Executive has agreed to (i) waive the Executive’s right to
terminate employment for good reason due to the Company’s relocation to
Switzerland and (ii) transition to an alternate position within the Company such
that the Executive may continue to perform services in Clinton, New Jersey; and
          WHEREAS, pursuant to Section 9.9 of the Agreement, an amendment to the
Agreement may be made pursuant to the written consent of the Company and the
Executive.
          NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, and in further consideration of
the following mutual promises, covenants and undertakings, the parties agree
that the Agreement is amended effective as of January 18, 2010 in the following
respects:
          1. A new Section 3.5 is added at the of Agreement Section 3 to read as
follows:
          “3.5 Additional 2010 Cash Compensation. For 2010, the Executive shall
be entitled to additional cash compensation in the amount of Thirty Thousand
Dollars ($30,000) to compensate the Executive for additional travel and
disruption relating to the move of the Company’s headquarters to Switzerland.
Such compensation will be paid in accordance with the Company’s regular payroll
practices. The payment of such additional compensation shall be reviewed,
adjusted or discontinued for years after 2010 as determined by the Company.”
          2. A new sentence is added at the end of Section 4.1.2 to read as
follows:

 



--------------------------------------------------------------------------------



 



          “The Executive agrees that the Company’s relocation to Switzerland
shall not constitute an event entitling the Executive to resign for Good
Reason.”
          3. Agreement Section 4.2.2 is revised in its entirety to read as
follows:
          “4.2.2 Payments Upon Involuntary Termination by the Company Without
Cause or Voluntary Termination of the Executive with Good Reason. Following a
termination by the Company without Cause or by the Executive for Good Reason,
the Company shall pay or provide to the Executive in addition to the payments
and benefits in Section 4.2.1 above:
               (i) 1.5 times the Executive’s Base Salary at the rate in effect
on the Termination Date and continuing for twelve (12) months thereafter,
payable at the same intervals at which active employees at the Executive’s level
are paid;
               (ii) an amount equal to one hundred fifty percent (150%) of the
Executive’s annual cash incentive payment at target, payable once in a lump sum
at the same time that the Company pays annual cash incentives to its active
employees pursuant to its then current annual incentive program;
               (iii) eighteen (18) months of continued health and welfare
benefit plan coverage following the Termination Date (excluding any additional
vacation accrual or sick leave) at active employee levels, if and to the extent
the Executive was participating in any such plans on the Termination Date,
provided that the Executive remits monthly premiums for the full cost of any
health benefits;
               (iv) executive level career transition assistance services by a
firm selected by the Executive and approved by the Company in an amount not to
exceed $8,000.00 in the aggregate (which amount includes any applicable gross-up
for any taxes due for such payment); and
               (v) a cash payment each month during the eighteen (18) month
period following the Termination Date equal to the full monthly premium for the
health benefits described in clause (iii) above minus the active employee cost
of such coverage, such full monthly premium to be grossed-up by the Company for
any applicable income taxes.
Notwithstanding any other provision of this Agreement, as consideration for the
pay and benefits that the Company shall provide the Executive pursuant to this
Section 4.2.2, the Executive shall provide the Company an enforceable waiver and
release agreement in a form that the Company normally requires.”
          4. A new Section 4.2.3 is added at the end of Agreement Section 4.2 to
read as follows:
          “4.2.3 Payments Upon Termination Without Good Reason By the Executive
on or after December 31, 2011. Provided that the Executive (i) continues in
active employment with the Company through December 31, 2011,

2



--------------------------------------------------------------------------------



 



and (ii) provides the Company with at least twelve (12) months advance written
notice of the Executive’s intention to voluntarily resign the Executive’s
position, the Company shall pay or provide to the Executive, in addition to the
payment and benefits in Section 4.2.1 above:
               (i) a lump sum cash payment equal to (1) 1.5 times the
Executive’s Base Salary at the rate in effect on the Termination Date, plus
(2) one hundred fifty percent (150%) of the Executive’s annual cash incentive
payment at target, payable within thirty (30) days following the Executive’s
Termination Date;
               (ii) eighteen (18) months of continued health and welfare benefit
plan coverage following the Termination Date (excluding any additional vacation
accrual or sick leave) at active employee levels, if and to the extent the
Executive was participating in any such plans on the Termination Date, provided
that the Executive remits monthly premiums for the full cost of any health
benefits;
               (v) a cash payment each month during the eighteen (18) month
period following the Termination Date equal to the full monthly premium for the
health benefits described in clause (ii) above minus the active employee cost
premium to be of such coverage, such full monthly premium to be grossed-up by
the Company for any applicable income taxes.
Notwithstanding any other provision of this Agreement, as consideration for the
pay and benefits that the Company shall provide the Executive pursuant to this
Section 4.2.3, the Executive shall provide the Company an enforceable waiver and
release agreement in a form that the Company normally requires.
          5. Section 5.2 of the Agreement is hereby revised such that references
in Section 5.2 to twelve (12) months of protection for the Company with respect
to the prohibition on the Executive engaging in competitive activities with the
Company shall be reduced to nine (9) months in all respects.
* * *
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment to the Agreement effective as of the date first written above.
FOSTER WHEELER INC.

             
By:
  /s/ Raymond J. Milchovich
 
      1/8/10 
 
  Raymond J. Milchovich       Date
 
            /s/ Lisa Z. Wood       1/8/10           Lisa Z. Wood       Date

4